We agree to the reversal of this case but not on the ground on which it is placed. The question of whether or not the defendant consented to the taking of the alcohol should have been submitted to the jury, and on this issue charges Nos. 1 or 2 requested should have been given. Of course, if defendant did not consent to prosecuting witness taking the alcohol, it would not be a sale, but if after tendering it in payment of the 50 cents, and prosecuting witness refusing it, if prosecuting witness subsequently changed his mind, as he says he did, and decided to take the alcohol, and he did take it in payment of the 50 cents, with the knowledge and consent of defendant, it would be a sale, and I agree to the reversal of this case solely on the ground that this issue was not submitted, after the court was requested so to do.